 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8 S.I.C. CONSULTING, INC.,
                                                       CASE NO.
 9                                 Plaintiff,          2:18-cv-00912-RSM

10 vs.                                                 STIPULATION AND ORDER OF
                                                       DISMISSAL WITH PREJUDICE
11 WILLIAM A. MURRAY and LINDA J.
   MURRAY d/b/a EVERGREEN SECURITY,
12 INC.,

13                                 Defendants.

14

15                                              I. STIPULATION

16
              Plaintiff and Defendants, through their undersigned attorneys, hereby stipulate and
17
      agree to entry of the attached Order of Dismissal.
18

19
      Russel J. Hermes, WSBA #19276                Shane P. Cramer, WSBA #35099
20    Hermes Law Firm, PSC                         Harrigan Leyh Farmer & Thomsen LLP
      Attorney for Defendants                      Attorney for Plaintiff
21

22
      Date:                                        Date:
23

24

25

26
     STIPULATION AND ORDER OF DISMISSAL - 1                        HERMES LAW FIRM, PSC.
                                                                   1812 Hewitt Avenue Suite 102
                                                                   Everett, Washington 98201
                                                                   Telephone: 425.339.0990
                                                                   Facsimile: 425.339.0960
 1

 2                                  II. ORDER OF DISMISSAL

 3           Pursuant to the foregoing Stipulation, and the Court being otherwise fully advised

 4    in the premises; now, therefore,
             IT IS HEREBY ORDERED as follows:
 5
             All claims or counterclaims advanced by either party against any other party in this
 6
      action are hereby dismissed, with prejudice and without costs to any party.
 7

 8           DATED December 10, 2018.
 9

10

11
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17    Presented By:

18
      Russel J. Hermes, WSBA #19276
19    Hermes Law Firm, PSC
      Attorney for Defendants
20

21
      Approved for Entry;
22    Notice of Presentation Waived By:

23
      Shane P. Cramer, WSBA #$35099
24
      Harrigan Leyh Farmer & Thomsen LLP
25    Attorney for Plaintiff

26
     STIPULATION AND ORDER OF DISMISSAL - 2                         HERMES LAW FIRM, PSC.
                                                                    1812 Hewitt Avenue Suite 102
                                                                    Everett, Washington 98201
                                                                    Telephone: 425.339.0990
                                                                    Facsimile: 425.339.0960
